DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 (line 18) the limitation ‘a communication hole’ appears to have been claimed twice.  See line 8 of claim 1.  If not it is unclear what the difference is between the communication hole claimed in claim 1 and the one claimed in claim 2.
Claim 4 the limitation of ‘an outer appearance’ is not clearly understood.  What structure (not previously claimed) is this?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,10,11,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knecht et al. 4,650,042 in view of Deferme 11,454,291 and Kim U.S. 2015/0047937.
Regarding claims 1,10 Knecht et al. shows in figure 44 two solenoid control valves connected together by a ‘post port’ or ‘bridge port’ connected to a ‘base shell’ or outer tube 22.  This is the solid structure containing/ supporting the valves 7a,7b. Note their appears to be a fluid connection (i.e. a communication hole) through a solid member of the ‘post port’ connecting ports 30,30 together, but this is not labeled.
Lacking in Knecht is a specific description of describing the valves 7a,7b as ‘rebound’ and ‘compression’ control valves.  Also lacking is a specific numeral identification of the ‘post port’ or bridge port and the communication hole.
The reference to Deferme ‘291 shows a similarly arranged shock absorber to that of Knecht having first (rebound) and second (compression) control valves 164,166 respectively.  As best shown in figures 7 and 8 there is a direct fluid connection 152, or ‘communication hole’ between these valves.  See figures 7 and 8.
The reference to Kim shows applicant’s prior design comprising a rebound solenoid valve 30 and a compression solenoid valve 40.
Given the multiple locations of the solenoid valves in the numerous embodiments in Knecht and the statements in col 20 with regard to the description of figure 44 one having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have utilized the solenoid control valves 7a,7b in Knecht as ‘rebound’ and ‘compression’ control valves, as taught by both Deferme and Kim.  Further, to have fluidly connected these valves (as presumably shown inherently in Knecht) but more clearly shown at 152 in Deferme, would also have been obvious simply to adapt the ride characteristics (i.e. sport vs comfort levels) of the shock absorber to a slightly different vehicle or application. 
	Regarding claim 2,11 as modified above, Knecht meets the claimed requirements.  Note the  ‘post port’ (solid structure holding the valves—not labeled) comprises the first and second coupling parts, and are located as per applicant’s but not labeled.  Although not applied see Deferme 11,248,677 coupling parts 168a,168b which are nearly identical to those in Knecht.  The ‘connection part’ (not labeled) is the solid structure between lead lines to numeral 30 in figure 44 of Knecht.
	Regarding claim 3, as explained and modified above, these limitations are met.
	Regarding claims 4,15 note in figure 44 of Knecht there appears to be a rebound separator tube (not labeled) defining the bypass 25 and located inside the outer tube 22 or ‘base shell’.  The rebound port is shown at 14 and is ‘coupled to’ the rebound separator tube.  The rebound valve housing, while not labeled, is as per applicant’s.
	Nevertheless Kim ‘937 shows nearly identical structure in the area of 110 located inside of a base shell.  The rebound port is ‘coupled to’ this tube and the rebound valve housing is as per applicant’s.
	Given the close similarity in both purpose and structure of Knecht and Kim one having ordinary skill in the art would have found it obvious to have modified Knecht with a ‘rebound separator tube’, as taught by Kim at 110, since there appears to be one inherently provided in Knecht defining the bypass at 25.
	Regarding claims 5,16 the first rebound hole is shown at 14 in Knecht.  The second rebound hole is located in the area of 18 and communicates fluid down to the area indicated at 30 which would then go to the communication hole in Knecht, as modified above.   The first flange and first body parts, are as per applicant’s in Knecht as modified by Kim.
	        Allowable Subject Matter
Claims 6-9,12-14,17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



10/28/22